       Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 1 of 73




                IN THE UNITED STATES DISTRICT COURT FOR THE
                             DISTRICT OF KANSAS

MCELROY’S, INC.,                                    )
    Plaintiff,                                      )
                                                    )      Case No.:
vs.                                                 )
                                                    )
MARS WRIGLEY CONFECTIONERY US,                      )
LLC, f/k/a Mars Chocolate North America,            )
LLC,                                                )
              Defendant.                            )


                         NOTICE TO PLAINTIFF OF REMOVAL



TO:    James B. Biggs
       Cavanaugh, Biggs & Lemon, P.A.
       2942A SW Wanamaker Drive, Ste. 100
       Topeka, KS 66614
       jbiggs@cavlem.com
       Attorney for Plaintiff

       Please take notice that on February 12, 2019, Defendant Mars Wrigley Confectionery

US, LLC f/k/a Mars Chocolate North America, LLC, filed a Notice of Removal, a copy of which

is attached hereto, in the United States Court for the District of Kansas. You are also advised

that the same Defendant filed a notice in the District Court of Shawnee County, Kansas to effect

removal pursuant to 28 United States Code § 1446.




                                               1
       Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 2 of 73




                                              Respectfully Submitted,

                                              /s John H. Hutton
                                              John H. Hutton, #16573
                                              J. Phillip Gragson, #16103
                                              Adam C. Mauck, #27638
                                              HENSON, HUTTON, MUDRICK,
                                               GRAGSON & VOGELSBERG, LLP
                                              3649 SW Burlingame Road, Ste. 200
                                              Topeka, KS 66611
                                              Ph. (785) 232-2200; Fax (785) 232-3344
                                              jhutton@hhmglaw.com
                                              jpgragson@hhmglaw.com
                                              amauck@hhmglaw.com
                                              Attorneys for Mars Confectionery US, LLC f/k/a
                                              Mars Chocolate North America, LLC




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 12th day of February, 2019, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system and that a copy of the above and foregoing
was delivered via electronic mail to the following:

       James B. Biggs
       Cavanaugh, Biggs & Lemon, P.A.
       jbiggs@cavlem.com
       Attorney for Plaintiff


                                                      /s/ John H. Hutton
                                                     John H. Hutton




                                                 2
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 3 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 4 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 5 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 6 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 7 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 8 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 9 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 10 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 11 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 12 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 13 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 14 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 15 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 16 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 17 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 18 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 19 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 20 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 21 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 22 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 23 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 24 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 25 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 26 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 27 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 28 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 29 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 30 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 31 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 32 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 33 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 34 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 35 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 36 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 37 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 38 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 39 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 40 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 41 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 42 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 43 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 44 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 45 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 46 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 47 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 48 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 49 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 50 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 51 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 52 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 53 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 54 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 55 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 56 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 57 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 58 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 59 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 60 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 61 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 62 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 63 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 64 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 65 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 66 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 67 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 68 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 69 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 70 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 71 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 72 of 73
Case 5:19-cv-04010-SAC-TJJ Document 3 Filed 02/12/19 Page 73 of 73
